PRELIMINARY PROXY STATEMENT – SUBJECT TO COMPLETION, DATED JANUARY 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registranto Filed by a Party other than the Registrantþ Check the appropriate box:o þ Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Materials Pursuant to Section 240.14a-12 ALLIED CAPITAL CORPORATION (Name of Registrant as Specified in its Charter) PROSPECT CAPITAL CORPORATION (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1.) Title of each class of securities to which the transaction applies: 2.) Aggregate number of securities to which transaction applies: 3.) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4.) Proposed maximum aggregate value of transaction: 5.) Total fee paid: o Fee paid previously with preliminary materials o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-1 1(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2.) Form, Schedule or Registration Statement No.: 3.) Filing Party: 4.) Date Filed: TABLE OF CONTENTS REASONS TO VOTE "AGAINST" THE PROPOSED ARES CAPITAL MERGER 2 BACKGROUND OF THE SOLICITATION 6 CERTAIN INFORMATION CONCERNING THE PROPOSED ARES CAPITAL MERGER 11 CERTAIN INFORMATION CONCERNING PROSPECT CAPITAL 14 OTHER PROPOSALS TO BE PRESENTED AT THE SPECIAL MEETING 15 VOTING PROCEDURES 15 DISSENTERS' RIGHTS 17 SOLICITATION OF PROXIES 17 STOCKHOLDER NOMINATIONS AND PROPOSALS FOR THE 2 18 FORWARD-LOOKING STATEMENTS 18 OTHER INFORMATION 19 IMPORTANT VOTING INFORMATION 21 SCHEDULE I INFORMATION CONCERNING DIRECTORS AND EXECUTIVE OFFICERS OF PROSPECT CAPITAL WHO ARE PARTICIPANTS I-1 PARTICIPANT EXECUTIVE OFFICERS I-3 SCHEDULE II CONTROL PERSONS AND PRINCIPAL STOCKHOLDERS OF ALLIED CAPITAL II-1 - ii - PRELIMINARY PROXY STATEMENT – SUBJECT TO COMPLETION, DATED JANUARY 29, 2010 SPECIAL MEETING OF THE STOCKHOLDERS OF ALLIED CAPITAL CORPORATION TO BE HELD ON MARCH 26, 2010 PROXY STATEMENT OF PROSPECT CAPITAL CORPORATION SOLICITATION OF PROXIES IN OPPOSITION TO THE PROPOSED MERGER OF ALLIED CAPITAL CORPORATION AND ARES CAPITAL CORPORATION This Proxy Statement (the "Proxy Statement") and the enclosed [COLOR] proxy card are furnished by Prospect Capital Corporation, a Maryland corporation ("Prospect Capital"), in connection with Prospect Capital's solicitation of proxies to be used at the special meeting (the "Special Meeting") of stockholders of Allied Capital Corporation, a Maryland corporation ("Allied Capital"), to be held on March 26, 2010, at[•], Washington, District of Columbia, at 10:00 a.m., Eastern Time, and at any adjournments, postponements or reschedulings thereof. Pursuant to this Proxy Statement, Prospect Capital is soliciting proxies from holders of common stock, par value $0.0001 per share (the "Allied Capital Shares"), of Allied Capital, to vote "AGAINST" the proposal (1) to approve the Agreement and Plan of Merger, dated as of October 26, 2009, among Ares Capital Corporation ("Ares Capital"), Allied Capital and ARCC Odyssey Corp. (as the same may be amended, the "Ares Capital Merger Agreement") andto approve the merger of ARCC Odyssey Corp., a wholly owned subsidiary of Ares Capital that was formed for the purpose of the merger, with and into Allied Capital which, immediately thereafter, would merge with and into Ares Capital (the "Proposed Ares Capital Merger") and (2) to approve the adjournment of the Special Meeting. The specific proposals we are soliciting proxies to vote "AGAINST" are the proposals in the Joint Proxy Statement/Prospectus included in the Registration Statement on Form N-14 filed by Ares Capital with the Securities and Exchange Commission ("SEC") on December 16, 2009, as amended by Amendment No. 1 to the Registration Statement on Form N-14 filed on January 26, 2010 (the "Allied Capital/Ares Capital N-14"). Allied Capital has set February 2, 2010 as the record date for determining those stockholders who will be entitled to vote at the Special Meeting (the "Record
